Title: From George Washington to the United States Senate and House of Representatives, 3 March 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives.
            United States 3d March 1794.
          
          I transmit to you, an extract from a letter of mister Short, relative to our affairs
            with Spain; and copies of two letters from our Minister at Lisbon, with their
            enclosures, containing intelligence from Algiers. The whole of these communications are
            made in confidence, except the passage in Mr Short’s letter, which respects the Spanish
              Convoy.
          
            Go: Washington
          
        